NOTICE OF ALLOWABILITY

Claims 1 and 3-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-15 were previously rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (US 2015/0065730).  Montenegro was cited as teaching compounds according to formula (1) shown in the reference’s Abstract which are used in organic electroluminescent devices (OLEDs).  Although Montenegro specifically teaches a wide range of substitution schemes (see, e.g., [0033]), none include substituents at the 2 and 4’ positions as required by the claims.  
The previous Office action concluded that it would have been obvious to select a compound according to formula (1) where p=1, q=0, and the diarylamine substituents are positioned at the 2 and 4’ positions.  Selection of these variables and substitution positions results in a compound falling within the scope of the claimed Chemical Formula 1.
Applicant’s specification includes experimental data associated with compounds falling within the scope of Chemical Formula 1.  Additional experimental data has been provided in two Declarations under 37 C.F.R. 1.132 dated 3 September 2020 and 21 January 2020.  When considered as a whole, the experimental data of record consistently demonstrates unexpected and significant improvements in driving voltage and efficiency relative to comparative compounds representative of Montenegro.
The previous Office action expressed concerns that the experimental data in the specification and the 3 September 2020 Declaration were not reasonably commensurate in scope with the claims.  The after-final amendment has amended the claimed compound to exclude substituents other than the diarylamine groups at the 2 and 4’ positions of the central spirobifluorenyl group.  While the claims remain inclusive of a wide range of aryl groups Ar1-Ar4 and linking groups L1 and L2, the experimental data demonstrates a trend of improved properties across a wide range of substituents.  It appears that the observed improvements depend primarily on the substitution position of the diarylamine groups rather than the specific identity of the individual aryl groups.  
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979); MPEP 716.02(d).  When considered as a whole, the experimental data of record presented in the instant specification and the Declarations under 37 C.F.R. 1.132 dated 3 September 2020 and 21 January 2020 establish a trend which would reasonably allow one skilled in the art to extend the probative value thereof to the full scope of the claimed Chemical Formula 2.  Therefore, the unexpected improvements in driving voltage and efficiency relative to comparative compounds representative of the prior art are sufficient to establish non-obviousness of the claimed invention.
The previous rejection of Claims 1 and 3-15 under 35 U.S.C. 103 as being unpatentable over Montenegro has been withdrawn in view of Applicant’s showing of unexpected results.  A thorough search of the remaining prior art revealed no other reference or combination of references which would either anticipate the claimed invention or lead one skilled in the art to expect the improvements in driving voltage and efficiency discussed above.  Therefore, Claims 1 and 3-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762